Opinion by
Mr. Justice Green:
When the register of wills granted letters of administration pendente lite to the appellants, he certainly had abundant authority of law for his action. Had it been a case of unquestioned intestacy he would have been obliged under the act of March 15, 1832, par. 22 (Purdon’s Digest, 410), to appoint James Hoar or some one in the same class and not disqualified. As James Hoar was not disqualified there was no reason why he should not be appointed, and as Swope was a son-in-law and not disqualified there was good reason for his appointment also.
As the alleged will of the decedent was not probated and a contest over its validity was initiated, there was no sufficient-reason for passing by those entitled in case of intestacy, and there was nothing to impeach the correctness of the register’s action in granting letters to the appellants. We think, therefore, the learned court below was in error in reversing the appointment made by the register, and we feel it to be our duty to reverse the decree of the orphans’ court granting letters pendente lite to William O. Hoar, who is not one of the class of those entitled, and to reinstate the persons appointed by the register.
Now October 4, 1886, the decree of the Orphans’ Court is reversed, and it is ordered that the Register grant letters of administration pendente lite to James Hoar and Adam D. Swope upon their giving bond in the sum of $20,000, to be approved by him. The costs of the appeal to be paid by the appellee.